Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                   GREGORY F. ZOELLER
Lawrenceburg, Indiana                              Attorney General of Indiana

                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana

                                                                                 FILED
                                                                             Dec 11 2012, 9:18 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




STEVEN T. LAKES,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No.   15A01-1204-CR-186
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                          The Honorable Jonathan N. Cleary, Judge
                              Cause No. 15D01-1109-FD-402



                                       December 11, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Steven T. Lakes appeals the sentence imposed following his plea of guilty to

operating a vehicle while intoxicated (“OWI”) with a passenger less than eighteen years

of age1 as a Class D felony, operating a vehicle as an habitual traffic violator (“HTV”),2 a

Class D felony, and being an habitual substance offender.3 On appeal, Lakes raises one

issue, which we restate as whether his sentence is inappropriate in light of the nature of

the offense and the character of the offender.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       On September 1, 2011, the State charged Lakes with operating a vehicle with a

blood alcohol content (“BAC”) of 0.08 or higher as a Class C misdemeanor, OWI

endangering a person as a Class A misdemeanor, OWI with a passenger less than

eighteen years of age as a Class D felony, and operating a vehicle as an HTV as a Class D

felony. The State also filed an information alleging Lakes was an habitual substance

offender.      On March 29, 2012, Lakes entered a plea of guilty to the two Class D

felonies—OWI with a passenger less than eighteen and operating a vehicle as an HTV.

Lakes also admitted that he was an habitual substance offender. In exchange for the plea,

the trial court dismissed the two misdemeanor counts.

       Lakes was sentenced to a three-year sentence for each of his Class D felony

convictions for OWI and operating a vehicle as an HTV, which were ordered to be served

       1
           See Ind. Code § 9-30-5-3(a)(2).
       2
           See Ind. Code § 9-30-10-16.
       3
           See Ind. Code § 35-50-2-10(b).


                                             2
concurrently. The trial court granted Lakes 422 days of credit time and ordered him to

serve the remaining 673 days on probation. The trial court then enhanced Lakes’s

sentence by three years for the habitual substance offender enhancement, which caused

Lakes’s executed sentence to be three years. Lakes now appeals. Additional facts will be

added where necessary.

                             DISCUSSION AND DECISION

       Lakes contends that his sentence is inappropriate. “This court has authority to

revise a sentence ‘if, after due consideration of the trial court’s decision, the Court finds

that the sentence is inappropriate in light of the nature of the offense and the character of

the offender.’” Spitler v. State, 908 N.E.2d 694, 696 (Ind. Ct. App. 2009) (quoting Ind.

Appellate Rule 7(B)), trans. denied. “Although Indiana Appellate Rule 7(B) does not

require us to be ‘extremely’ deferential to a trial court’s sentencing decision, we still must

give due consideration to that decision.” Patterson v. State, 909 N.E.2d 1058, 1062-63

(Ind. Ct. App. 2009) (quoting Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

2007)). We understand and recognize the unique perspective a trial court brings to its

sentencing decisions. Id. at 1063. The defendant bears the burden of persuading this

court that his sentence is inappropriate. Id.

       Lakes argues that his sentence was inappropriate in light of the nature of the

offense and the character of the offender. As to the nature of the offense, Lakes admits

that “he drank beer and drove on a suspended license with a fifteen-year-old in the car.”

Appellant’s Br. at 6-7. This activity, however, came about because “[s]ince he was a

child, Lakes was taught drinking and partying were a normal, even commendable, part of

                                                3
life.” Id. at 7. Lakes shares these details to explain that he did not maliciously set out to

hurt anyone, “he just did on this day what had unfortunately been normal for him.” Id.

Regardless of how normal this activity seemed to Lakes, he has been convicted of similar

crimes numerous times in the past and knew his actions were illegal. On the day in

question, Lakes committed several criminal acts simultaneously that endangered him, the

fifteen-year-old son of his fiancée, and everyone else travelling on the roads on which he

drove. Lakes drove while his license was suspended for operating a vehicle as an HTV,

and he drove with a BAC of 0.12—an amount well over the legal limit. Tr. at 6.

Furthermore, while committing these crimes, Lakes had his fiancée’s fifteen-year-old son

in his vehicle as a passenger, id. at 5, and, when stopped, he had an open, half-empty,

forty-ounce container of beer in his car. Id. at 19.

       Lakes contends that the most compelling reason for a sentence reduction is his

character.   He asserts that he has remained accountable and willing to accept the

consequences for his illegal behavior, as is shown by his guilty plea. Lakes maintains

that, at the time of his sentencing, he had been participating in an intensive home

detention program for about six months. Additionally, he had submitted to and passed

weekly drug/alcohol screenings and met regularly with a counselor. While we commend

Lakes for his efforts to confront his alcohol issues, and urge him to continue on this path,

we cannot ignore Lakes’s criminal history. At the time of sentencing, Lakes had an

extensive    criminal   history,   including   twenty-eight   convictions,    two   juvenile

adjudications, and five probation violations. Appellant’s Br. at 58-63. The trial court

noted, “This is the fifth DUI conviction.” Tr. at 51.

                                               4
       The trial court imposed two, concurrent, three-year sentences in connection with

Lakes’s convictions for OWI and for operating a vehicle as an HTV. Of that time, Lakes

was given credit for time served and ordered to serve the remaining 673 days on

probation. The trial court also imposed a three-year sentence on its finding that Lakes

was an habitual substance offender; this was the minimum sentence available to the trial

court on this count. Ind. Code § 35-50-2-10(f). We cannot say that a three-year executed

sentence was inappropriate in light of the nature of the offense and Lakes’s character.

       Affirmed.

NAJAM, J., and MAY, J., concur.




                                             5